Order entered June 5, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-13-00027-CV

                             LAZARUS IROH, ET AL., Appellants

                                                V.

                        EMMANUEL IGWE, Appellee/Cross-Appellant

                                                V.

 OBOWU FOUNDATION DALLAS, INC. AND OBOWU UNION DFW, Cross-Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-07596-D

                                            ORDER
       The Court has before it cross-appellees’ May 28, 2013 motion to strike Emmanuel Igwe’s

“putative appeal and cross brief.” The Court DENIES the motion. The Court also has before it

cross-appellees’ and appellants’ May 29, 2013 motion for continuance and/or for extension of

time to respond and/or to reply to Emmanuel Igwe’s briefs. The Court GRANTS the motion in

part and orders that cross-appellees’ brief and any reply brief by appellants be filed within thirty

days of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE